File No . 2-84105 811-3757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [] Post‑Effective Amendment No. 42 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 42 [X] (Check appropriate box or boxes.) DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective on July 15, 2011 pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file revised Rule 18f-3 Plans as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Part A and Part B of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A filed on September 28, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. PART C. OTHER INFORMATION Item 28. Exhibits. (a)(i) Articles of Incorporation are incorporated by reference to Exhibit (1)(a) of Post-Effective Amendment No. 21 to the Registration Statement on Form N-1A, filed, on September 3, 1996. (a)(ii) Articles of Amendment and Articles Supplementary are incorporated by reference to Exhibit (a)(ii) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed, on September 27, 2005. (a)(iii) Articles of Amendment are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 37 to the Fund’s Registration Statement on Form N-1A, filed on September 26, 2008. (a)(iv) Articles of Amendment are incorporated by reference to Exhibit (a)(iv) of Post-Effective Amendment No. 39 to the Fund’s Registration Statement on Form N-1A, filed on December 12, 2008. (a)(v) Articles Supplementary are incorporated by reference to Exhibit (a)(v) of Post-Effective Amendment No. 39 to the Fund’s Registration Statement on Form N-1A, filed on December 12, 2008. (b) Registrant’s By‑Laws are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed, on September 27, 2006. (d) Registrant’s Management Agreement is incorporated by reference to Exhibit (d) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on September 26, 2007. (e)(i) Registrant’s Distribution Agreement is incorporated by reference to Exhibit (e)(i)of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on September 26, 2007. (e)(ii) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on September 26, 2007. (e)(iii) Form of Amended Distribution Agreement is incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed on September 28, 2010. C‑3 (g)(i) Amended and Restated Custody Agreement are incorporated by reference to Exhibit (g)(i) of Post-Effective Amendment No. 37 to the Fund’s Registration Statement on Form N-1A, filed on September 26, 2008. (g)(iii) Foreign Custody Manager Agreement is incorporated by reference to Exhibit (g)(iii) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on September 28, 2001. (h)(i) Shareholder Services Plan for Classes A, B and C shares is incorporated by reference to Exhibit (h)(i) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed, on September 27, 2005. (h)(ii) Shareholder Services Plan for Class Z shares is incorporated by reference to Exhibit (a)(ii) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed, on September 27, 2005. (h)(iii) Amended and Restated Transfer Agency Agreements are incorporated by reference to Exhibit (h)(iii) of Post-Effective Amendment No. 37 to the Fund’s Registration Statement on Form N-1A, filed on September 26, 2008. (i) Opinion and consent of Registrant's Counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 21 to the Registration Statement on Form N-1A, filed, on September 3, 1996. (j) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed on September 28, 2010. (m) Distribution Plan is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed, on September 27, (n) 18f-3 Plan* (p) Code of Ethics are incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 37 to the Fund’s Registration Statement on Form N-1A, filed on September 26, 2008. (p)(i) Code of Ethics for the Non-management Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(i) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed on September 28, 2010 Other Exhibits (a) Power of Attorney is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed on September 28, 2010. C‑1 (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (b) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed on September 28, 2010. * Filed herewith. Item 29. Persons Controlled by or under Common Control with Registrant. Not Applicable Item 30. Indemnification The Statement as to the general effect of any contract, arrangements or statue under which a Board member, officer, underwriter or affiliated person of the Registrant is insured or indemnified in any manner against any liability which may be incurred in such capacity, other than insurance provided by any Board member, officer, affiliated person or underwriter for their own protection, is incorporated by reference to Item (b) of Part C of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on September 27, 2006. Reference is also made to the Distribution Agreement which is attached as Exhibit (e)(i) to Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on September 26, 2007. Item 31. Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts.
